Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 27, 2015

                                    No. 04-14-00124-CV

                            WESTFREIGHT SYSTEMS INC.,
                                    Appellant

                                              v.

 John Michael HEUSTON, individually and as dependent administrator of the Estate of Juana
                Garza, deceased, and Geronimo Rodriguez, individually,
                                      Appellees

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 12-03-50966-CV
                       Honorable Richard C. Terrell, Judge Presiding


                                       ORDER
       The Appellant’s Westfreight’s Motion for Leave to File Surreply is GRANTED.

It is so ORDERED on this 27th day of February, 2015

                                                          PER CURIAM

Attested to:___________________________
               Keith E. Hottle
               Clerk of Court